Exhibit 10.4


Baldwin Technology Company, Inc.
2 Trap Falls Road
Suite 402
Shelton, CT 06484
Tel: 203-402-1000
Fax: 203-502-5500


January 3, 2011


John P. Jordan
5 Lake Wind Road
New Canaan, CT 06840


Dear John:


Pursuant to Paragraph 16 of the agreement dated December 19, 2008 between you
and Baldwin Technology Company, Inc. (“BTI” or the “Company”) which sets forth
the terms of your employment as Vice President, Chief Financial Officer and
Treasurer (hereinafter, the “Agreement”), the Agreement is hereby amended,
effective immediately, as follows:


 
1.
Paragraph 1 of the Agreement shall be deleted in its entirety and the following
substituted therefor:



DUTIES.  During the term of your employment hereunder, you shall be employed as
the Vice President – Global Administrative Services, Chief Financial Officer and
Treasurer of the Company and will report directly to the President and CEO of
BTI and as described in detail in the position description provided to you and
attached hereto as Exhibit A, shall be responsible for directing and
managing  global Finance, Human Resources, Legal and I.T. functions, and the
communication of these matters to the Company’s Board of Directors and the
Company’s Audit Committee, subject to the direction of the President and CEO of
the Company. The Vice President – Global Administrative Services, Chief
Financial Officer and Treasurer shall also be a member of the Baldwin Leadership
Team (BLT) of the Company.


From time to time, the Company or the President and CEO of the Company may
change your duties and responsibilities by adding to them or subtracting from
them.


 
2.
Wherever the words “Vice President, Chief Financial Officer and Treasurer”
appear in the Agreement, your new title of “Vice President – Global
Administrative Services, Chief Financial Officer and Treasurer” shall be
substituted therefor.



 
3.
Paragraph 2.C. of the Agreement shall be deleted in its entirety and the
following substituted therefor:

 
1

--------------------------------------------------------------------------------

 
 
Management Incentive Compensation Plan (MICP):  You will be eligible to
participate in the Company’s MICP at a level of 50% of your base
salary.  Complete terms and payments of the incentive compensation will be in
accordance with the MICP document which will be provided to you annually.


All other sections of the Agreement shall remain in full force and effect as
originally agreed to.




BALDWIN TECHNOLOGY COMPANY, INC.




By: /s/Mark T. Becker_______________________
       Mark T. Becker
       President and Chief Executive Officer




AGREED TO AND ACCEPTED:


/s/John P. Jordan______________________
John P. Jordan
 
2

--------------------------------------------------------------------------------

 
 
Baldwin Technology Company, Inc.


Title: Vice President – Global Administrative Services, CFO & Treasurer
Reports to: President & CEO
Location: Shelton, CT


Job Summary & Functions:
Reporting to the President & CEO, responsible for directing and managing the
Company’s global Finance, Human Resources, Legal and I.T. functions; leading the
Company in understanding and analysis of its financial and operating
performance; and developing, analyzing, and recommending strategic business
alternatives to drive Company value.


Essential Duties and Responsibilities:


 
1)
Oversees and directs the Company’s global treasury and liquidity management,
strategic planning and budgeting, audit, tax, accounting, internal/external
reporting, legal, human resources, real estate, information technology, and
forecasting within appropriate cost guidelines (as % of Net Sales).



 
2)
Designs, produces and supplies effective management performance information to
global operating teams to align goals, assess performance and forecast
direction.



 
3)
Develop and improve the financial I.Q. of the global management teams as it
relates to business performance awareness, risk management, and financial
returns on investment.



 
4)
Directs the development and implementation of the Company control framework and
environment including procedures, policies, corporate authorities,
Sarbanes-Oxley compliance, internal and external audit execution.



 
5)
Directs all treasury activities including optimization of the Company’s capital
structure, protection of assets, interest rate and foreign exchange risk
management, working capital management and related bank/vendor relationships.



 
6)
Directs and analyzes studies of general economic, business and financial,
market, competitor, customer, vendor and industry conditions and their impact on
the corporation’s business prospects and financial performance.



 
7)
Establishes and maintains effective relationships with stockholders, financial
institutions and the investment community.



 
8)
Optimizes the tax and legal entity structure of the Company to be in full legal
compliance while ensuring clarity of profitability (transfer pricing as example)
and optimal tax costs.

 
3

--------------------------------------------------------------------------------

 
 
 
9)
Oversees and directs the preparation and issuance of the corporation’s external
financial reporting including Bank and SEC reporting and the Company’s annual
report.



 
10)
Assess possible acquisition and strategic alliance opportunities and recommend
action to superior.



 
11)
Routinely issues reports and conducts presentations for the company’s Board of
Directors.



 
12)
Primarily responsible for coordinating all legal responses/actions for corporate
related matters.



 
13)
Together with President & CEO, develop the Company’s strategy and prepare and
update the Company’s strategic plan.



Nonessential Duties and Responsibilities:


Perform other financial and Company duties as required.
4